United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Covington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0053
Issued: June 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 9, 2017 appellant, through counsel, filed a timely appeal from a September 21,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an injury on April 7,
2015 while in the performance of duty.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts as set forth in the Board’s prior
decision are incorporated herein by reference. The relevant facts are as follows.
On May 6, 2015 appellant, then a 59-year-old tax examining technician, filed a traumatic
injury claim (Form CA-1) alleging that, on April 7, 2015, she was sitting at her desk working on
the computer and listening to music when she received a “hard shove” to her right shoulder from
her manager at 7:45 a.m. She claimed injury to the right side of her neck, right shoulder, and right
arm. B.C., the department manager, controverted the claim. She indicated that appellant’s regular
work hours were from 6:00 a.m. to 2:30 p.m., that appellant was asleep at the time of the alleged
injury, and that she was charged absent without leave (AWOL). B.C also noted that it was
considered misconduct to be asleep while on duty. Appellant stopped work on April 7, 2015 and
returned to work on May 5, 2015. No evidence was received with the claim.
In a May 22, 2015 development letter, OWCP advised appellant of the deficiencies in her
claim and afforded her 30 days to submit additional evidence. Specifically, appellant was asked
to submit evidence to support that the incident occurred in the performance of duty, as well as a
medical report addressing how the alleged incident caused a diagnosed condition. In a separate
letter dated May 22, 2015, OWCP requested additional factual information from the employing
establishment as to whether she was in the performance of duty when the alleged incident occurred.
In a June 16, 2015 narrative statement, appellant alleged that at 7:45 a.m. she was at her
desk working on the computer and listening to music when she felt a hard shove on her right
shoulder. She indicated that she had turned around yelling “I am not asleep why are you putting
your hands on me.” Appellant explained that she saw her supervisor standing there looking at her
and that, without saying a word, her supervisor left. She also recounted that she went to the health
unit to report the assault, spoke to a work therapist and went to the union office. Appellant also
indicated that TIGA (Homeland Security) investigated the event, but she had not received a report.
Appellant submitted a June 12, 2015 temporary light/limited-duty job offer and several
reports from Dr. Patrick J. Brunner, a chiropractor. These included: six duty status reports (Forms
CA-5) dated May 11 and 12, and June 10, 15, 17, and 22, 2015, a May 11, 2015 return to work
slip, a June 1, 2015 chiropractor manipulation therapy slip, an April 8, 2015 narrative report and
office notes from April 10 to June 8, 2015.
In his April 8, 2015 report, Dr. Brunner noted the history of injury as occurring on April 7,
2015 while at work when appellant was shoved in the back right shoulder area. Physical
examination findings were provided and x-rays were obtained of the cervical and lumbosacral
spine and right shoulder. Dr. Brunner found that, taking into consideration appellant’s past
3

Docket No. 16-0818 (issued January 17, 2017).

2

medical history, present history, physical evaluation, and radiographic evaluation, it appeared that
she sustained an acute traumatic shoulder sprain/strain, cervicothoracic sprain/strain, lumbosacral
sprain/strain, aggravation of preexisting discogenic spondylosis of the cervical spine and
lumbosacral spine with associated cervical brachial neuritis, lumbar plexus neuritis, and an
aggravation of right shoulder cervical stable Mumford procedure. He provided ultrasound,
electrical stimulation and light manipulation and he took off work until the following Monday.
In a June 15, 2015 statement, appellant’s supervisor related that she was making her usual
morning rounds of saying “good morning” to all her employees, when she found appellant
sleeping, as she often was, at her desk with her head hanging down towards her chest. She called
appellant’s name three times, louder each time, and she did not wake up. The supervisor started
to get another manager to witness appellant sleeping yet again, but decided instead to try and wake
her up. When she reached appellant’s desk, appellant was leaning towards the right approximately
five to six inches. The supervisor called appellant’s name, but received no response. She called
appellant a second time only much louder and very lightly laid her hand on appellant’s right arm,
just above the elbow so that, if it startled her, she would not fall out of the chair. Appellant woke
up slowly, lifted her head and stated: “I’m not sleeping” and then “do not touch me.” The
supervisor indicated that this was at 7:22 a.m. and she went directly to the department’s manager,
B.C. to explain what happened and was told to write up an AWOL charge for sleeping, which she
did. She indicated that appellant left sometime thereafter and told a coworker that she had been
shoved into the desk. Appellant’s supervisor indicated that there was an open investigation into
the matter.
By decision dated June 25, 2015, OWCP denied appellant’s claim as the medical
component of fact of injury had not been met. It found that, as appellant’s chiropractor had not
diagnosed a subluxation of the spine, he was not considered a physician and thus his reports could
not establish the medical portion of her claim.
On July 16, 2015 appellant requested reconsideration.
Appellant submitted duplicative evidence previously of record along with new evidence
from Dr. Brunner. In a July 8, 2015 letter, Dr. Brunner indicated that at the time of appellant’s
initial evaluation on April 8, 2015, she was diagnosed with sprain/strains to the cervicothoracic
and lumbar area and right shoulder. He indicated that he was not aware that her diagnosis of
subluxation had to be demonstrated by an x-ray. Dr. Brunner reviewed the April 8, 2015 x-rays
and indicated that they showed subluxation caused by the accident as there was reference to pelvic
unleveling, misalignment of the lumbar films and multiple levels of degeneration resulting in
subluxation and multilevel degeneration with changes to the vertebral alignment. He indicated
that there was radiographic evidence of subluxation at L3-4, L4-5, and L5-S1. Dr. Brunner also
indicated that the cerviocothoracic films showed a flattening of the normal cervical curve, which
indicated a flexion-extension subluxation malpositioning. He concluded that the diagnoses should
include subluxations of C1 through T9-10 and L1 through S1. Dr. Brunner also indicated that
appellant was on temporary disability and was working a reduced work schedule. Copies of his
office notes and duty status reports from April 8 through July 8, 2015 were submitted along with
an August 3, 2015 request for authorization.

3

In an August 19, 2015 letter, the employing establishment controverted the claim. It
included copies of Family and Medical Leave Act forms dated December 15, 2008 and
February 25, 2009 and a copy of the April 7, 2015 security incident report, which indicated that
appellant was charged .3 hours AWOL for sleeping during her tour of duty. A November 16, 2015
telephone report indicated that the investigative report for the April 7, 2015 incident had not yet
been finalized. The employing establishment indicated that there was no evidence to support that
the incident had occurred as appellant alleged. It also stated that she had been charged AWOL for
repeated incidents of sleeping on duty.
In a May 12, 2014 letter regarding the issue of conduct -- verbal counseling memorandum,
the employing establishment discussed AWOL charges when appellant was observed sleeping at
her desk. It indicated that if she needed to sleep during work hours, she could sleep on break or
during lunch. However, appellant must leave the area and go to a break area or the health unit.
The employing establishment also advised that if she had a medical condition which caused her to
fall asleep, then she should advise management and provide medical certification to support the
medical condition. The memorandum stated that if appellant was observed sleeping at her desk
again, she would be charged AWOL in 15-minute increments. It advised that sleeping at her desk
was unacceptable behavior and considered misconduct and that she should conscientiously
perform the duties of her position under its Rules of Conduct. Copies of the notice of AWOL
charges of when appellant was observed sleeping at her desk on May 28, June 28, July 22,
September 5 and 22, November 5, and December 4, 2014; and February 10 and 20, March 12,
April 7, and August 19, 2015 were also submitted.
By decision dated January 13, 2016, OWCP denied the claim, finding that appellant was
not in the performance of duty at the time of the alleged injury.
By decision dated January 17, 2017, the Board set aside the January 13, 2016 decision and
remanded the case for further findings. The Board found that OWCP had failed to adequately
discuss or analyze the evidence raised by the June 25, 2015 request for reconsideration to
determine whether appellant was in the performance of duty at the time of the employment
incident. The Board instructed OWCP to make findings as to whether she met her burden of proof
to establish whether falling asleep at her desk was or was not in the performance of duty.
By decision dated September 21, 2017, OWCP denied appellant’s claim, finding that she
was not in the performance of duty on April 7, 2015 when she fell asleep at her desk. It found that
there was no evidence to support that the incident had occurred as she alleged. OWCP further
found that appellant was not engaged in the performance of her employment duties or in the act of
personal comfort at the time of injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
4

Supra note 2.

4

disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single workday
or shift.7 To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.8 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.9 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.10
It is the claimant’s burden of proof to submit sufficient evidence necessary for OWCP to
make a determination as to whether an employment incident occurred as alleged. The evidence
must be sufficient to establish whether the claimant was in the course of federal employment at
the time of the incident, so that a proper determination may be made as to whether an injury
occurred while in the performance of duty.11 An injury is stated to arise in the course of
employment when it takes place within the period of the employment, at a place where the
employee reasonably may be, and while the employee is fulfilling employment duties or is engaged
in doing something incidental thereto. Arising out of employment relates to the causal connection
between the employment and the injury claimed.12
Injuries arising on the premises may be approved if the employee was engaged in activity
reasonably incidental to the employment, such as: (a) personal acts for the employee’s comfort,
convenience and relaxation; (b) eating meals and snacks on-premises; or (c) taking authorized
coffee breaks.13

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

8

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 5.

9

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

10

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 5.
11

T.S., Docket No. 09-2184 (issued June 9, 2010).

12

B.C., Docket No. 09-0653 (issued December 24, 2009).

13

T.L., 59 ECAB 537, 540 (2008); Larson, The Law of Workers’ Compensation, Volume 2, section 21.08[1] and
section 21.07[2] (1999) Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter
2.804.4a(2) (August 1992).

5

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury on
April 7, 2015 while in the performance of duty.
At the time of the alleged injury, appellant asserted that she was sitting at her desk working
on the computer and listening to music, when she felt a hard shove on her right shoulder from her
manager. She indicated that she had turned around yelling “I am not asleep why are you putting
your hands on me.” The employing establishment asserted that appellant was asleep at her desk
at the time of the alleged injury and was charged .3 hours AWOL for sleeping while on duty.
OWCP’s decision determined that the incident did not occur as appellant alleged.
An employee’s statement alleging that an injury occurred at a given time and in a given
manner is of great probative value and will stand unless refuted by strong or persuasive evidence.14
Besides her initial statement and statement on the CA-1 form, appellant has not submitted any
factual evidence to establish that she was awake and working at her desk at the time of the alleged
injury. There is no final investigative report of record. There is also no evidence that appellant
disputed the employing establishment’s AWOL charge for being asleep at her desk on
April 7, 2015. The employing establishment submitted 10 AWOL charges in which she was found
to be asleep at her desk dating from May 28, 2014 to April 7, 2015. This is strong and persuasive
evidence that appellant had a history of sleeping at her desk during the past year. Thus, the
circumstances regarding the claimed incident and inconsistencies in the facts about how it occurred
cast serious doubt upon the validity of the claim.15 For these reasons, the Board finds that appellant
has not established that the claimed April 7, 2015 work incident occurred in the manner alleged.
As appellant was asleep at her desk at the time of the alleged work incident, the Board
further finds that she was not engaged either in the performance of her employment duties or in
the act of personal comfort at the time of the alleged injury.
To be within the performance of duty, appellant must be at a place where she may
reasonably be expected to be in connection with the employment and reasonably fulfilling the
duties of her employment or engaged in doing something incidental thereto.16 However, she
provided no evidence or corroborating testimony that she was performing the duties of her position
at the time of the alleged incident. The employing establishment specifically advised in its May 12,
2014 letter that sleeping at a desk was not permitted and amounted to a failure to perform the duties
of appellant’s position in accordance with its Rules of Conduct. As there is no evidence to support
that she was performing the duties of her position or engaged in doing something incidental thereto,
appellant was outside the performance of duty.

14

D.C., Docket No. 17-0690 (issued July 19, 2017); A.D., Docket No. 17-0550 (issued July 7, 2017); E.W., Docket
No. 17-0069 (issued May 23, 2017); P.C., Docket No. 17-0082 (issued April 13, 2017); B.M., Docket No. 17-0324
(issued March 24, 2017).
15

See N.B., Docket No. 17-1476 (issued January 4, 2018).

16

Kathryn S. Graham Wilburn, 49 ECAB 458 (1998).

6

Furthermore, the Board finds that appellant was not engaged in an act of personal comfort
at the time of the alleged incident. While the Board recognizes the personal comfort doctrine is
an essential part of working life, an employing establishment can place reasonable restrictions on
this policy.17 In this case, it designated specific authorized locations away from the work area if
appellant needed to sleep. The Board has previously found that an employee is in the performance
of duty if he or she takes a rest break in an employing establishment nursing station.18 Appellant,
however, was at her desk.
Appellant’s supervisor had also previously informed appellant that medical evidence was
needed if she had a medical condition which caused her to fall asleep at her desk. The current
record is devoid of any such evidence that appellant has a medical condition that causes her to fall
asleep at her desk. She has not alleged such a condition, nor has she submitted any medical
evidence that supports she was prescribed medication that caused drowsiness. Accordingly,
appellant’s act of sleeping at her desk is outside the personal comfort doctrine and thus outside the
performance of duty.19
On appeal counsel asserts that the September 21, 2017 decision is contrary to fact and law.
However, for the reasons discussed, appellant was not in the performance of duty when she
sustained an injury on April 7, 2015.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury on
April 7, 2015 while in the performance of duty.

17

Conrad R. Debski, 44 ECAB 381, 389 (1993) (violations of express prohibitions relating to incidental activities,
such as seeking personal comfort, as distinguished from activities contributing directly to the accomplishment of the
main job, are an interruption of the course of employment).
18

J.O., Docket No. 16-0636 (issued October 8, 2016).

19

Supra note 13.

7

ORDER
IT IS HEREBY ORDERED THAT the September 21, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

